Mr. Justice Van Oesdel
delivered the opinion of the Court:
This appeal is from the decision of the Commissioner of Patents refusing a patent to appellant, Oscar Stolp, for improvements relating to a vehicle spring based upon the following claim:
“In a vehicle, the combination with the frame and axle thereof, of a spring connecting said frame and axle, a vehicle spring supporting said frame mounted on said spring adjacent to said axle whereby said spring has a long portion between the vehicle-spring connection and the frame and a short portion between the vehicle-spring connection and the axle, both portions of said spring being resilient, thereby providing a differential spring support for the vehicle spring.”
The case came from the Primary Examiner through the Examiners in Chief to the Commissioner on seven claims. Each tribunal held the claims unpatentable over certain references. The appealed claim was submitted to the Commissioner and rejected upon the same references.
We have examined the references in the light of the present substituted claim, and fully concur in the conclusion reached by the Commissioner.
The decision of the Commissioner of Patents is affirmed, and the clerk is directed to certify these proceedings as by law required. Affirmed.